DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/8/2021 amended claim 1.  For the reasons discussed below neither applicants’ amendments nor arguments are persuasive in overcoming the 35 USC 103 rejection over Meuler in view of He from the office action mailed 1/12/2021; therefore this rejection is maintained below.  For the same reasons (that are discussed below) the double patenting rejection from the office action mailed 1/12/2021 is maintained below.  New grounds of rejection necessitated by applicants’ amendments are also set forth below.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2021 was filed after the mailing date of the non-final office action on 1/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.            The amendment filed 8/31/2016 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no claim 1 is amended to include the ABCBA block copolymer “as a majority component” – there is no support for this amendment in the specification.     
Applicant is required to cancel the new matter in the reply to this Office Action.
 
Claim Rejections - 35 USC § 112
5.            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
6.         Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The added material which is not supported by the original disclosure appears in claim 1 the only independent claim and is as follows:  claim 1 is amended to include the ABCBA block copolymer “as a majority component” – there is no support for this .         


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 4-5, 9-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meuler Thesis 2009 (hereinafter referred to as Meuler) in view of He et al., Patent No. CN 103861480 (hereinafter referred to as He).  
Regarding claims 1-2, 4-5, 9-11 and 13-21, Meuler discloses pentablock copolymers of the structure ABCBA that are specifically polyethylene glycol-b-styrene-isoprene-b-styrene-ethylene oxide) also known as OSISO (it should be noted that this is an identical polymer as exemplified in the instant application).  In table 8.1 (also see generally pages 287-297 and table 5.1 on page 185), several OSISO polymers are provided such as t-0SIS08B, which has a volume fraction (f) of the isoprene (f1), styrene (fs) and ethylene oxide (fo) that are reported as 0.31,0.47 and 0.22 respectively.  The densities are reported in the footnotes after table 8.1 under reference mark “d”.  The densities (p) are reported as pi =0.830, ps=0.969 and po=1.064 g/cm3 for isoprene, styrene and ethylene oxide respectively.  Thus, the weight percent can be calculated by multiplying the volume fraction by the density by 100 and dividing by the total weight.  Thus, the weight percent of the B (styrene) block is deduced as 47 wt%, the C block as 26 wt% and B+C as 73 wt%, all of which are within the claimed range. 
There are numerous examples in table 8.1 that read on the instant claims.  For example, In table 5.1, OSISO(0.13), has volume fractions (f) of the isoprene (f1), styrene (fs) and ethylene oxide (fo) that are reported as 0.47, 0.47 and 0.06 respectively, which correlates (similarly as elucidated above).  The densities are reported in the a weight percent of the B (styrene) block as 45.7 wt%, the C block as 39.1 wt% and B+C as 84.8 wt%, all of which are within the claimed range.

Ethylene oxide is an oxirane and the polymerization is anionic (see figure 1, examples and page 178-181 under polymer synthesis for a detailed discussion on the synthesis).  Page 277 states that poly(lactic acid) (polylactide, PLA) can repleace polyethylene oxide (PEO) in the pentablock copolymer. In the alternative, case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).  In the present case, it is evident that the Meuler contains a copolymer that differs from the presently claimed copolymer by the substitution the PEO with PLA.  Additionally, it is evident that the substituted component is known in the art, as taught by Meuler. Additionally, it is evident that a person of ordinary skill in the art could have the combination methanol for ethanol (i.e. by simple substitution) and that the results of the substitution (biodegradeable blocks) would have been predictable. In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time 
There are numerous samples in table 8.1 with a Mn of 60 kDa or higher (e.g. example T-OSISO-5D) wherein the products are used in shaped articles (e.g. coatings/films/sheets). See page 159, 151 and 275-277.  Blending with other polymers is also taught. See pages 267-268. Further, page 84 states that blending block copolymers with homopolymers (A, B or C, in minor amounts, thus the block copolymer is present over 50 wt%) yields advantageous results such as relieving packing frustration and stabilization of morphologies.  In the alternative, it would have been obvious at the time of the invention to have modified Meuler by blending with homopolymers (e.g. A) because one would want to relieve packing frustration and stabilize other morphologies. See page 84.
Meuler is silent on porous membrane as recited in claim 1. 
He discloses a porous membrane comprising an ABCBA block copolymer, the porous membrane comprising a plurality of pores with the recited ABCBA block copolymer (see Examples 1-2, 5-10, 13-18 with the block copolymer configuration of PDMAA-PMMA-PDMS-PMMA-PDMAA; PDMAA-PS-PDMS-PS-PDMAA; PHEMA- PMMA-PDMS-PMMA-PHEMA; PHEMA-PS-PDMS-PS-PHEMA; PMMA-PDMAA-PDMS-PDMAA-PMMA; PS-PDMAA-PDMS-PDMAA-PS]).  The Tg of PMMA, PS and PDMAA (B block) is around 114, 100 and 106 degrees Celsius, respectively; the Tg of PDMS (C block) is around -125 degrees Celsius. The ABCBA block copolymers are subsequently blended with PVDF to fabricate porous membranes with the average pore size ranging from 1 -500 nm (see Examples 21-22, 25, 27, 29-30, 33-35 and 38).  
. 

Claim Rejections - 35 USC § 103
10.	Claims 1-2, 4-5, 9-11 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meuler in view of Peinemann et al., US Patent Application Publication No. 2009/0173694 (hereinafter referred to as Peinemann).
Meuler is silent on porous membrane as recited in claim 1. 
	Peinemann discloses a membrane is produced by dissolving one or more polymers, at least one of which is a block copolymer, present in a majority concentration of membrane or solids, in a liquid which includes a solvent, to produce a casting solution. The casting solution is formed into film, and the film is immersed into a precipitation bath which contains at least one non-solvent for the block copolymer so that the film forms a membrane. The membrane is used for filtering a fluid that contains colloidal particles or proteins, and/or for ultrafiltration or nanofiltration, by flowing the fluid through the membrane (see Abstract and Claim 5 of Peinemann).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the block copolymer of Meuler in the membrane of Peinemann as it is a combination of prior art elements according to known methods to yield predictable results.    


Double Patenting
11.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
12.       Claims 1-2, 4-5, 9-11 and 13-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,781,279. Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The co-pending '279 patent discloses the same limitations at the instant claims except the porous membrane component which would have been obvious in light of the disclosures to Meuler and He discussed above and incorporated herein by reference.  These are the same reaction components recited in the instant claims.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). 

Response to Arguments
13.	Applicants’ response filed 4/8/2021 regarding claims 1-2, 4-5, 9-11 and 13-21 have been fully considered and are not persuasive for the reasons discussed in the 35 USC 112 rejection discussed above.    
	It is further the position of the examiner that even if applicants overcome the 35 USC 112 and 103 rejection over Meuler in view of He discussed above – that the 

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771